Case: 20-30589     Document: 00515898599         Page: 1     Date Filed: 06/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      June 14, 2021
                                  No. 20-30589
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Kelvin Dwayne Broadway,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:19-CR-204-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Kelvin Dwayne Broadway entered a conditional guilty plea to
   possession of firearms and ammunition by a convicted felon in violation of
   18 U.S.C. § 922(g)(1), and he was sentenced to 57 months of imprisonment
   and three years of supervised release. He appeals the district court’s denial


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30589      Document: 00515898599            Page: 2   Date Filed: 06/14/2021




                                     No. 20-30589


   of his motion to suppress. Broadway argues that his motion to suppress
   should have been granted because the traffic stop of the vehicle in which he
   was a passenger was not justified at its inception. He contends that the
   BOLO alert did not provide a lawful basis for the stop. He asserts that the
   officer ignored the BOLO details that could have justified a traffic stop and
   decided to stop every white sedan with black men inside. He further argues
   that the information in the BOLO had gone stale, and that the officer was
   unable to offer any particularized, reasonable suspicion that the occupants of
   the Kia Rio were involved in illegal activity.
          When reviewing a denial of a motion to suppress, we review factual
   findings for clear error and conclusions of law de novo. United States
   v. Andres, 703 F.3d 828, 832 (5th Cir. 2013). In reviewing findings of fact,
   the evidence is viewed in the light most favorable to the prevailing party, in
   this case, the Government. Id. The constitutionality of a traffic stop is
   examined under the two-pronged analysis described in Terry v. Ohio,
   392 U.S. 1 (1968). Andres, 703 F.3d at 832. At the first step, we must
   “determine[s] whether the stop was justified at its inception.” Id. Broadway
   challenges the first part of the analysis only.
          “For a traffic stop to be justified at its inception, an officer must have
   an objectively reasonable suspicion that some sort of illegal activity . . .
   occurred, or is about to occur, before stopping the vehicle.” United States v.
   Lopez-Moreno, 420 F.3d 420, 430 (5th Cir. 2005). “[R]easonable suspicion
   exists when the officer can point to specific and articulable facts which, taken
   together with rational inferences from those facts, reasonably warrant the . . .
   seizure.” Id. In making a reasonable suspicion determination, a court “must
   look at the ‘totality of the circumstances’ of each case to see whether the
   detaining officer ha[d] a ‘particularized and objective basis’ for suspecting
   legal wrongdoing.” United States v. Arvizu, 534 U.S. 266, 273 (2002). A tip
   from an informant, anonymous or otherwise, may provide reasonable



                                           2
Case: 20-30589      Document: 00515898599            Page: 3    Date Filed: 06/14/2021




                                     No. 20-30589


   suspicion. United States v. Hernandez, 477 F.3d 210, 214 (5th Cir. 2007). The
   factors to be considered are (1) the credibility and reliability of the informant;
   (2) the specificity of the information provided in the tip or BOLO; (3) the
   ability of the officers in the field to verify the information; and (4) whether
   the tip concerns active or recent activity. Id.
          Officer Jackson testified that based on the BOLO from dispatch issued
   after a 911 call reporting a shooting, he was looking for a white sedan similar
   in appearance to the Chevy Cruze or Chrysler 200 with two black male
   occupants coming from the direction of the shooting towards Viking Drive.
   Officer Jackson explained why he determined that the vehicle he stopped
   could have been the one described in the BOLO. He testified that he
   observed a white, four-door sedan with two black males heading towards
   Viking Drive from the direction of the shooting. The white sedan, the two
   black male occupants, and the direction of travel matched the description in
   the BOLO. Officer Jackson stopped the vehicle, which turned out to be a Kia
   Rio. The Kia Rio, the Chevy Cruze sedan, Chevy Cruze hatchback and the
   Chrysler 200, all compact four-door sedans, appear very similar. Officer
   Jackson testified that if the vehicle had been travelling away from Viking
   Drive and not coming from the direction of the shooting, he would not have
   stopped the car. Although the driver and passenger were not wearing
   clothing as described in the BOLO, Officer Jackson testified that when he saw
   the vehicle pass in front of him, he could not see what the occupants were
   wearing. He also testified that he was not necessarily looking for a car with
   tinted windows, and he could not recall if the Kia Rio had tinted windows.
          Officer Jackson verified the information in the BOLO to the best of his
   ability based on his observations. See Hernandez, 477 F.3d at 214. The BOLO
   was based on a shooting 20 minutes earlier one mile away. These facts were
   specific, verifiable, and based on active or recent activity. Id.




                                           3
Case: 20-30589      Document: 00515898599          Page: 4   Date Filed: 06/14/2021




                                    No. 20-30589


          Broadway’s arguments focus on each individual fact in the BOLO as
   not being completely verified by the officer. However, courts should not
   examine and reject in isolation each of the factors that law enforcement relies
   on as the basis for reasonable suspicion but should take into account the
   “totality of the circumstances” with all factors taken together to determine
   whether they collectively amount to reasonable suspicion of criminal activity.
   See Arvizu, 534 U.S. at 274. Based on the totality of the circumstances, the
   record supports the conclusion that Officer Jackson had a particularized and
   objective basis for suspecting legal wrongdoing to justify the stop at its
   inception. Id. The district court did not err in denying the motion to
   suppress. See Andres, 703 F.3d at 832.
          AFFIRMED.




                                         4